DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11 January 2021.  These drawings are unacceptable because the inclusion of “secondary light source 44” at the specified location on the base is new matter.  The original specification and drawings gave no indication of the location of the secondary light source on the device 20. 
Response to Amendment
In light of the amended claims filed 11 January 2021, the prior art rejection has been slightly modified.  The Examiner notes that the grounds of rejection for original claims 42-43 remain unchanged and the Examiner has slightly modified the wording of the rejection to further clarify the record.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 12 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky et al. (US 9,572,903; hereinafter “Dobrinsky”).
In regard to claims 11 and 12, Dobrinsky discloses a handheld portable device (handheld ultraviolet device 42) for sanitizing a surface or air surrounding a surface, the handheld portable device comprising: a body that comprises a user input (on/off mechanism; see col. 16, lines 60-61), a far-UVC illumination source which emits a wavelength between 200-230 nm (ultraviolet sources 80 which applies UV radiation from the entire spectrum of 10-400 nm which includes the far-UVC spectrum and the wavelengths of 200-230 nm; see col. 5, lines 17-33); a visible illumination source disposed at the 
It would have been obvious to one of ordinary skill in the prior art before the effective filing date of the claimed invention to have combined the use of lenses in the alternate embodiment of Dobrinsky with the apparatus of the first embodiment for the purpose of allowing for the focusing of the light sources in order to adjust the treatment distance.  Further, it is viewed that the device would thus be capable of being operated in the claimed manner wherein the visible light indicating the location being irradiated by the ultraviolet light is in focus when the device is at an optimal distance and not in focus when the device is not at an optimal distance from the surface to be sanitized as the user is capable of manually adjusting the focal point of the lenses.  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  The In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
In regard to claim 19, Dobrinsky discloses wherein the handheld portable device can be in the form of a cell phone (“smart phone”).  See Figure 9B and col. 17, lines 14-18.
In regard to claims 20-22, Dobrinsky discloses that the device can include a mechanism for evaluating the surface for the presence of contaminants such as a fluorescent source.  See col. 17, lines 2-4 and col. 19, lines 10-26.  It is viewed that a fluorescent source would necessarily illuminate pathogens as would the visible light source.  It is noted that the visible light source is to be operated simultaneously with the UV light source and the fluorescent source and/or visible light source mechanisms would necessarily include means for user input in order to activate the sources which would be analogous to the claimed second user input.
In regard to claims 23-26, Dobrinsky discloses a handheld device which can function to time a duration that the lamp transmits the far-UVC light and deactivate the lamp when the duration of time exceeds a threshold of time.  Dobrinsky discloses that the unit can signal the user that the maximum time has expired and turn off the various devices.  Dobrinsky further discloses that the user can select a duration for delivering the disinfection dose of UV light and that output screen 90E can display feedback regarding the currently selected parameters and the current operational state which is viewed to include the period of time which has elapsed.   See col. 17, lines 26-37; col. 18, lines 3-11 and col 19, line 42 through col. 20, line 49.  in case it is viewed that Dobrinsky does not disclose visually indicating the period of time which has elapsed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed the elapsed time on the device’s 
In regard to claim 27, Dobrinsky discloses that the device can include a refractor (i.e. lenses) which is adjustable by the user to adjust a width of emitted illumination (i.e. to focus the beam).  See col. 17, lines 41-44.
In regard to claim 28, Dobrinsky is silent in regard to wherein the lenses include a rotatable base in order to adjust the width of the emitted illumination.  The Examiner takes Official Notice that it is extremely well known in the prior art to provide lenses in a rotatable housing in order to adjust the focus of the lenses as such is common place in camera, telescope and microscope lenses.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lenses of Dobrinsky in a structure which rotates in order to adjust the focus of the lenses without creating any new or unexpected result.  As applicant did not traverse the examiner’s assertion of official notice, the well-known in the art statement is taken to be admitted prior art.  See MPEP § 2144.03(c).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky in view of Buonanno et al. (“Germicidal Efficacy and Mammalian Skin Safety of 222-nm UV Light”; Radiation Research 187, 493-501 (2017); hereinafter “Buonanno”).
In regard to claim 13, Dobrinsky is silent in regard to a filter as claimed.
Buonanno discloses that UV light can be filtered using a bandpass filter to remove lower and higher wavelength components such that a 222 nm UV light is produced.  Buonanno shows that 222 nm UV light is significantly harmful to bacteria but does not damage human skin cells as the light is not able to penetrate the stratum corneum of skin and reach the underlying critical basal cells or melanocytes.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the bandpass filter for producing 222 nm light as disclosed by Buonanno with the handheld device as disclosed by Dobrinsky for the purpose of using UV wavelengths which will not damage skin such that the light can be used in the presence of humans without additional protective equipment.

Claim 15 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky in view of Harmon et al. (US 8,105,532; hereinafter “Harmon”).
In regard to claim 15, Dobrinsky is silent in regard to providing visible crosshairs.
Harmon discloses a mobile disinfectant device which provides UVC light to a surface.  Harmon teaches that a target pattern of visible light can be projected in the same direction as the UVC light which can include indicia such as cross-hairs that appear as light or shadow on the target surface.  Harmon discloses that the light source for providing the target pattern can be “activated to focus light in the direction that the sterilizing light source is pointed.  See col. 7, lines 57-64.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of light or shadow crosshairs as disclosed by Harmon with the device of Dobrinsky for the purpose of providing further indication of where the device is pointed and indication of the intensity of the UVC light.  It is viewed that the combined device would necessarily be capable of functioning in the manner in which the visible crosshairs are capable of being in focus when at the optimal distance and not in focus when not at the optimal distance as Dobrinsky discloses that the optimal distance can be manually set via an input for focusing the light at the desired distance. 
In regard to claims 42-43, Dobrinsky discloses a handheld portable device (handheld ultraviolet device 42) for sanitizing a surface or air surrounding a surface, the handheld portable device comprising: a body that comprises a user input (on/off mechanism; see col. 16, lines 60-61), a far-UVC illumination source which emits a wavelength between 220-225 nm (ultraviolet sources 80 which applies UV radiation from the entire spectrum of 10-400 nm which includes the far-UVC spectrum and the wavelengths of 220-225 nm; see col. 5, lines 17-33); a visible illumination source disposed at the body, wherein the visible illumination source, when powered, emits illumination in the same direction as the far-UVC source emits far-UVC illumination (see col. 16, line 66 through col. 17, line 2); a power source (see col. 16, lines 59-60) for providing power to the far-UVC illumination source; wherein, responsive to actuation of the user input by a user of the handheld portable device, the far-UVC illumination source is powered and emits far-UVC illumination to sanitize the surface or the air surrounding the surface of pathogens.  See Figures 8-9; col. 2, lines 4-25; col. 5, lines 17-33; and col. 16, line 10 through col. 17, line 28.
Dobrinsky is silent in regard to providing visible crosshairs.  Dobrinsky discloses in a different embodiment that that the apparatus 42D can comprise lenses to focus the UVC light and that the approximate distance to the surface can be entered in order to focus the beam.  See col. 17, lines 29-55 and Figures 10A and 10B. It would have been obvious to one of ordinary skill in the prior art before the effective filing date of the claimed invention to have combined the use of lenses in the alternate embodiment of Dobrinsky with the apparatus of the first embodiment for the purpose of allowing for the focusing of the light sources in order to adjust the treatment distance.  Further, it is viewed that the device would thus be capable of being operated in the claimed manner wherein the visible light indicating the location being irradiated by the ultraviolet light is in focus when the device is at an optimal distance and not in focus when the device is not at an optimal distance from the surface to be sanitized as the user is capable of manually adjusting the focal point of the lenses.  The Courts have held Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Harmon discloses a mobile disinfectant device which provides UVC light to a surface.  Harmon teaches that a target pattern of visible light can be projected in the same direction as the UVC light which can include indicia such as cross-hairs that appear as light or shadow on the target surface.  Harmon discloses that the light source for providing the target pattern can be “activated to focus light in the direction that the sterilizing light source is pointed.  See col. 7, lines 57-64.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of light or shadow crosshairs as disclosed by Harmon with the device of Dobrinsky for the purpose of providing further indication of where the device is pointed and indication of the intensity of the UVC light.  It is viewed that the combined device would necessarily be capable of functioning in the manner in which the visible crosshairs are capable of being in focus when at the optimal distance and not in focus when not at the optimal distance as Dobrinsky discloses that the optimal distance can be manually set via an input for focusing the light at the desired distance. 
Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Dobrinsky does not disclose wherein the visible light proves an indication of the optimal distance from the surface as the visible light source merely identifies the surface being irradiated and Harmon does not discloses having crosshairs in focus.  The Examiner respectfully disagrees.  As stated in the above rejection, Dobrinsky is capable of being operated in a manner wherein the visible light is in focus to provide an indication of the optimal distance to the surface as a user is capable of manually adjusting the focal point of the lenses by adjusting the distance between the lenses.  Thus, as the apparatus of Dobrinsky is capable of being operated in the claimed manner, the limitation of the apparatus claim is met by the disclosure of Dobrinsky.  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  Thus, the combination of Dobrinsky in view of Harmon is also capable of being operated in a manner in which the light or shadow crosshairs as disclosed by Harmon are capable of being in or out of focus when the device is at or not at an optimal distance from the surface. 
Applicant argues that Dobrinsky teaches away from filtering wavelengths above 230 nm.  The Examiner respectfully disagrees.  It is noted that the passage cited by applicant is a teaching that “about 250 to about 280 nm provides the highest germicidal effectiveness” and is not a positive recitation of the wavelengths used by the apparatus of Dobrinsky.  There is no positive disclosure by Dobrinsky that the apparatus would unable to function in the intended manner if a different wavelength or wavelength range were used.   Buonanno provides motivation, as noted in the above rejection, as to why one of ordinary skill would implement wavelength filtering of UVC light above 230 nm.  Primarily, the use of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774